                                                                    Case 2:17-cv-02896-JCM-EJY Document 110
                                                                                                        111 Filed 01/26/21
                                                                                                                  01/27/21 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon fka
                                                            9    The Bank of New York, as Trustee for the
                                                                 Certificateholders of CWALT, Inc. Alternative
                                                            10   Loan Trust 2005-23CB Mortgage Pass-Through
                                                                 Certificates, Series 2005-23CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                             UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                                    DISTRICT OF NEVADA
                                                            13

                                                            14   THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:17-cv-02896-JCM-EJY
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            15   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC. ALTERNATIVE LOAN
                                                            16   TRUST 2005-23CB MORTGAGE PASS-                   STIPULATION   AND   ORDER               FOR
                                                                 THROUGH CERTIFICATES, SERIES 2005-               DISMISSAL WITH PREJUDICE
                                                            17   23CB,
                                                            18                               Plaintiff,
                                                            19   vs.
                                                            20   TAYLOR WALES, FIRST CALIFORNIA
                                                                 MORTGAGE COMPANY, LOS PRADOS
                                                            21   COMMUNITY ASSOCIATION,
                                                            22                               Defendants.
                                                            23            Plaintiff The Bank of New York Mellon fka The Bank of New York, as Trustee for the
                                                            24   Certificateholders of CWALT, Inc. Alternative Loan Trust 2005-23CB Mortgage Pass-Through
                                                            25   Certificates, Series 2005-23CB (BoNYM), Defendant First California Mortgage Company (FCMC),
                                                            26   and Defendant Los Prados Community Association (HOA), by and through their respective counsel
                                                            27   of record, hereby stipulate and agree to the dismissal of BoNYM's claims in this action against
                                                            28   FCMC and the HOA with prejudice.

                                                                 56211101;1
                                                                    Case 2:17-cv-02896-JCM-EJY Document 110
                                                                                                        111 Filed 01/26/21
                                                                                                                  01/27/21 Page 2 of 2




                                                            1             Each party shall bear their own attorney's fees, prejudgment interest, and costs of suit

                                                            2    associated with this dismissal. The Court may close this case.

                                                            3    DATED January 26, 2021.                             DATED January 26, 2021.
                                                            4    AKERMAN LLP                                         MARQUIS AURBACH COFFING
                                                            5    /s/ Rex D. Garner                                   /sMichael D. Maupin
                                                                 ARIEL E. STERN, ESQ.                                JACK CHEN MIN JUAN, ESQ.
                                                            6    Nevada Bar No. 8276                                 Nevada Bar No. 6367
                                                                 NATALIE L. WINSLOW, ESQ.                            MICHAEL D. MAUPIN, ESQ.
                                                            7    Nevada Bar No. 12125                                Nevada Bar No. 13721
                                                                 REX D. GARNER, ESQ.                                 10001 Park Run Drive
                                                            8    Nevada Bar No. 9401                                 Las Vegas, Nevada 89145
                                                                 1635 Village Center Circle, Suite 200
                                                            9    Las Vegas, Nevada 89134                             Attorneys for    Los      Prados   Community
                                                                                                                     Association
                                                            10   Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York, as Trustee for the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Certificateholders of CWALT, Inc. Alternative
                                                                 Loan Trust 2005-23CB Mortgage Pass-Through
                      LAS VEGAS, NEVADA 89134




                                                            12   Certificates, Series 2005-23CB
AKERMAN LLP




                                                            13
                                                                 DATED January 26, 2021.
                                                            14
                                                                 HOUSER & ALLISON, APC
                                                            15
                                                                 /s/ Jeffrey S. Allison
                                                            16   JEFFREY S. ALLISON, ESQ.
                                                                 Nevada Bar No. 8949
                                                            17   9970 Research Drive
                                                                 Irvine, CA 92618
                                                            18
                                                                 Attorneys for First California Mortgage
                                                            19   Company, erroneously named herein, its
                                                                 successors and assigns
                                                            20

                                                            21                                                 ORDER
                                                            22            IT IS SO ORDERED.
                                                            23

                                                            24                                               UNITED STATES DISTRICT COURT JUDGE
                                                                                                             Case No.: 2:17-cv-02896-JCM-EJY
                                                            25

                                                            26                                                 January 27, 2021
                                                                                                             DATED
                                                            27

                                                            28
                                                                                                                 2
                                                                 56211101;1
